Citation Nr: 1425042	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-12 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1966 to October 1969.  His awards and medals include the Combat Action Ribbon.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim.

The Veteran's medical records reflect that he has a current diagnosis of peripheral neuropathy and treating physicians have been unable to identify a cause.  The Veteran indicated on his May 2012 VA Form 9 and at the February 2013 hearing that he was treated for leg pain in service in August, September, or October 1969; his service treatment records corroborate the Veteran's visit to sick bay for knee pain treatment.  The Veteran claims that he continued to experience pain in his legs "off and on."   

Given the current diagnosis and the Veteran's credible testimony of leg pain in service and "off and on," a VA examination is necessary to adjudicate the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed peripheral neuropathy of the lower extremities.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

The examiner is requested to specifically address:

Is it at least as likely as not (50 percent or greater possibility) that the Veteran's peripheral neuropathy of the lower extremities was incurred in or is otherwise related to service?

The examiner is asked to comment on the Veteran's treatment for knee/leg pain in service and his report that it continued "off and on."  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



